DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, are directed to a glycosaminoglycan comprising an N-sulfated (NS) disaccharide group.
Group II, claims 7, 9-11, 14-17 and 27, as amended, are directed to a glycosaminoglycan comprising 44-80% N-sulfated, 2-sulfated (NS2S) disaccharide group and 13-39% NS group.
Group III, claims 18-26, are directed to a glycosaminoglycan comprising an N-sulfated, 2-sulfated, 6-sulfated (NS2S6S) disaccharide group and an N-sulfated, 6-sulfated (NS6S) disaccharide group.
Group IV, claims 28-30, are directed to a method for producing a biosynthetic heparin, comprising treating a glycosaminoglycan comprising an NS2S6S disaccharide group, an NS6S disaccharide group, an NS2S group and an NS group with 3-O-sulfotransferase isoform 1 (3OST-1).
Group V, claims 31-33, are directed to a method of making a second glycosaminoglycan intermediate, comprising treating a first glycosaminoglycan intermediate comprising an NS disaccharide group with C5- epimerase (C5-epi) and 2-O-sulfotransferase (2OST).
Group VI, claims 34-42, are directed to a method of making a third glycosaminoglycan intermediate, comprising treating a second glycosaminoglycan intermediate comprising 44-80% NS2S group and 13-39% NS group with 6-O-sulfotransferase isoforms 1 and/or 3 (6OST-1/3).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus A: species of different percentage ranges of N-sulfated disaccharide group (Group I claims 2-5; Group II claims 7 and 14-16; Group III claims 24-25) 
Genus B: species of different percentage ranges of NS2S disaccharide group (Group II claims 7 and 9-11; Group III claims 24-25)
Genus C: species of different percentage ranges of NS2S6S and NS6S disaccharide groups (Group III claims 19-22)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 7, 18, and 23.

Reason for Restriction
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - VI lack unity of invention because even though the inventions of these groups require the technical feature of a glycosaminoglycan comprising an N-sulfated , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (Chen, J. et al. Enzymatic Redesigning of Biologically Active Heparan Sulfate, 2005, The Journal of Biological Chemistry, 280(52), 42817-42825).  Chen discloses heparan sulfate (glycosaminoglycan) comprising an N-sulfated disaccharide (Pg. 42824, Col. 2, ¶ 3, lines 1-4: We have described a method for enzymatic sulfation to prepare the HS (heparan sulfate) with three distinct biological activities. Unique sulfated saccharide sequences play a dominant role in the function and specificity of HS/heparin; Pg. 4282 Table 1: NS, NS2S, NS2S6S and NS6S disaccharide groups present in synthetic polysaccharide: ΔUA2S-GlcNS (NS2S), ΔUA-GlcNS (NS), ΔUA-GlcNS6S (NS6S), ΔUA2S-GlcNS6S (NS2S6S)). The shared technical feature lacks an inventive step in view of the prior art.  Thus, the claimed inventions cannot be said to have unity of invention.  
Groups II - VI lack unity of invention because even though the inventions of these groups require the technical feature of a glycosaminoglycan comprising an N-sulfated, 2-sulfated (NS2S) disaccharide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (Chen, J. et al. Enzymatic Redesigning of Biologically Active Heparan Sulfate, 2005, The Journal of Biological Chemistry, 280(52), 42817-42825).  Chen discloses heparan sulfate (glycosaminoglycan) comprising an NS2S disaccharide (Pg. 42824, Col. 2, ¶ 3, lines 1-4: We have described a method for enzymatic sulfation to prepare the HS (heparan sulfate) with three distinct biological activities. Unique sulfated saccharide sequences play a dominant role in the function and specificity of HS/heparin; Pg. 4282 Table 1: NS, NS2S, NS2S6S and NS6S disaccharide groups present in synthetic polysaccharide: .  
Groups III, IV and VI lack unity of invention because even though the inventions of these groups require the technical feature of a glycosaminoglycan comprising an N-sulfated, 2-sulfated, 6-sulfated (NS2S6S) disaccharide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (Chen, J. et al. Enzymatic Redesigning of Biologically Active Heparan Sulfate, 2005, The Journal of Biological Chemistry, 280(52), 42817-42825).  Chen discloses heparan sulfate (glycosaminoglycan) comprising an NS2S6S disaccharide (Pg. 42824, Col. 2, ¶ 3, lines 1-4: We have described a method for enzymatic sulfation to prepare the HS (heparan sulfate) with three distinct biological activities. Unique sulfated saccharide sequences play a dominant role in the function and specificity of HS/heparin; Pg. 4282 Table 1: NS, NS2S, NS2S6S and NS6S disaccharide groups present in synthetic polysaccharide: ΔUA2S-GlcNS (NS2S), ΔUA-GlcNS (NS), ΔUA-GlcNS6S (NS6S), ΔUA2S-GlcNS6S (NS2S6S)). The shared technical feature lacks an inventive step in view of the prior art.  Thus, the claimed inventions cannot be said to have unity of invention.  
Groups IV - VI lack unity of invention because even though the inventions of these groups require the technical feature of treating a glycosaminoglycan with a sulfotransferase, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (Chen, J. et al. Enzymatic Redesigning of Biologically Active Heparan Sulfate, 2005, The Journal of Biological .  

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to all the cited claims of Genus A is different percentage ranges of N-sulfated disaccharide group.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (Chen, J. et al. Enzymatic Redesigning of Biologically Active Heparan Sulfate, 2005, The Journal of Biological Chemistry, 280(52), 42817-42825).  Chen discloses different percentages of an NS disaccharide in a synthetic polysaccharide (Pg. 4282 Table 1, 3rd column: ΔUA-GlcNS (NS): 64.4%, 36.6%, 38.5%, 26.2%, 18.6%). Thus, the shared technical feature lacks an inventive step in view of the Chen reference.
Genus B is different percentage ranges of N-sulfated, 2-sulfated (NS2S) disaccharide group.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (Chen, J. et al. Enzymatic Redesigning of Biologically Active Heparan Sulfate, 2005, The Journal of Biological Chemistry, 280(52), 42817-42825).  Chen discloses different percentages of NS2S disaccharide in a synthetic polysaccharide (Pg. 4282 Table 1, 4th column: ΔUA2S-GlcNS (NS2S): 8.1%, 40.0%, 7.0%, 11.2%, 9.9%). Thus, the shared technical feature lacks an inventive step in view of the Chen reference.
The technical feature common to all the cited claims of Genus C is different percentage ranges of NS2S6S and NS6S disaccharide groups.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (Chen, J. et al. Enzymatic Redesigning of Biologically Active Heparan Sulfate, 2005, The Journal of Biological Chemistry, 280(52), 42817-42825).  Chen discloses different percentages of NS2S6S and NS6S disaccharides in a synthetic polysaccharide (Pg. 4282 Table 1, 5th and 6th column: ΔUA-GlcNS6S (NS6S):8.1%, 3.3%, 35.0%, 15.0%, 18.6%, ΔUA2S-GlcNS6S (NS2S6S):3.2%, 3.3%, 5.3%, 30.0%, 31.0%). Thus, the shared technical feature lacks an inventive step in view of the Chen reference.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657